Citation Nr: 1546008	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-18 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to September 1975 and from April 1976 to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO.

In June 2015, the Veteran presented testimony at a hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board acknowledges that in March 2015, after the last adjudication of this issue by the RO, the Veteran was afforded a VA examination to determine the current severity of his bilateral hearing loss disability.  During the June 2015 Board hearing, the Veteran waived initial RO consideration of the newly submitted evidence.  Therefore, the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is not productive of worse than a Level I hearing acuity in both ears.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein. 

The Veteran is challenging the initial evaluation assigned following the grant of service connection for hearing loss.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, private treatment records, and lay statements from the Veteran and his family members.  The Veteran was also afforded VA examinations.  These examinations contain findings necessary for rating purposes and are considered adequate, as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

The record reflects that at the June 2015 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.

Disability ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2015).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

In rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniformed evaluation is warranted.

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran perfected an appeal to evaluate his service-connected bilateral hearing loss disability.  His bilateral hearing loss disability is currently evaluated as 0 percent disabling.  

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85 of VA's Schedule for Rating Disabilities.  Under, these criteria, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  The degree of disability for service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The record reflects that the Veteran last underwent a VA audiometric examination in March 2015.  The audiometric study revealed puretone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
50
65
LEFT
45
45
55
65

The speech discrimination scores were 94 percent for both ears.  The average puretone threshold was 50 decibels in the right ear and 53 decibels in the left ear.  

The examiner noted that the Veteran's hearing loss impacts his ordinary conditions of daily life as the Veteran reported difficulties hearing with competing background noise and that he watches television with loud volume.  He also indicated that he has difficulties with hearing anyone with any accent or with low soft voices.  

Applying the schedular criteria, this examination report yielded a numerical designation of level I for both ears.  See 38 C.F.R. § 4.85, Table VI.

When those values are applied to Table VII, a 0 percent (i.e. a noncompensable) evaluation is for application for the service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 4.85. 

These test results do not show that the Veteran has an exceptional pattern of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency]. 

The earlier VA examination performed in August 2013 also shows findings that did not warrant the assignment of a compensable rating for the service-connected bilateral hearing loss disability.  At that time puretone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
40
40
55
60
LEFT
35
50
50
75

The speech discrimination scores were 100 percent for both ears.  The average puretone threshold was 49 decibels in the right ear and 53 decibels in the left ear.  

The examiner noted that the Veteran's hearing loss impacts his ordinary conditions of daily life as the Veteran reported difficulties hearing speech, right ear perforation as a child, and a history of right ear infection through Junior High School.  

Applying the schedular criteria, this examination report yielded a numerical designation of level I for both ears.  See 38 C.F.R. § 4.85, Table VI.

When those values are applied to Table VII, a 0 percent (i.e. a noncompensable) evaluation is for application for the service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 4.85. 

These test results do not show that the Veteran has an exceptional pattern of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency]. 

The Board notes that the claims file contains two private audiometric examination records from Kaiser Permanente.  These records are not probative to the issue before the Board.  The June 2012 results were obtained using the W-22 word list rather than the Maryland CNC.  The November 2013 results did not include speech discrimination testing.  Thus, the testing results are inadequate for VA rating purposes.  38 C.F.R. § 4.85(a).  As a result, the Board cannot consider these results in its analysis.  

Hence, the Board finds that the VA examination hearing test results from August 2013 and March 2015 are the best evidence of the severity of the service-connected bilateral hearing loss disability, and they do not provide any basis to assign a compensable rating.  38 C.F.R. §§ 4.85, 4.86.

The Board acknowledges and has carefully considered the Veteran's contentions and the lay statements from his family members.  However, the Board notes that their assertions of hearing difficulty are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss disability because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.

Thus, although the Board finds the Veteran to be competent and credible regarding his assertions which support his belief that his hearing loss warrants a higher evaluation, the Board finds that the findings at the audiological evaluations are of greater probative value than the Veteran's statements regarding the severity of his bilateral hearing loss disability.  Therefore, based on the VA audiological examinations, the Board concludes that the Veteran's bilateral hearing loss disability symptomatology more nearly approximate the criteria for a noncompensable evaluation.  

Further, the Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The VA examination reports contain findings sufficient for rating purposes and discuss functional impairment.  See Martinak, 21 Vet. App. at 447. 

The Board has also considered whether this case should be referred for extraschedular consideration for rating of the Veteran's service-connected bilateral hearing loss disability.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2015). 

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa. 
Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran stated that he has difficulties hearing with competing background noise, when someone has an accent or speaks in a low soft voice, and that he watches television with loud volume.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for bilateral hearing loss disability and bilateral tinnitus.  The Veteran's combined disability rating is 10 percent.  

Whether looking at one disability or the combined effects of all of the service-connected disabilities, extraschedular referral is not warranted absent the presence of governing norms, such as marked interference with employment or frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  Such is not present in this case.  

The Veteran has not alleged and the record does not support a finding that he has frequently been hospitalized as a result of his service-connected disabilities or that they combine to cause marked interference with employment.  No other situation akin to the demonstrative governing norms is shown by the evidence of record to include the lay statements.  Simply put, the Veteran's service-connected disabilities do not present an exceptional or unusual disability picture.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case.
ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


